  8:20-cv-00138-RGK-PRSE Doc # 6 Filed: 05/29/20 Page 1 of 4 - Page ID # 27




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TIMOTHY J. WILEY,                                           8:20CV138

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

WEST GATE BANK, et al.,

                    Defendants.


      This matter is before the court for an initial review of Plaintiff’s pro se, in
forma pauperis Complaint (Filing 1) to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2).

                         I. SUMMARY OF COMPLAINT

      Plaintiff’s claims concern his bank’s handling of two disputed debit card
transactions with Walmart.com. Defendant West Gate Bank (“WGB”) is a state-
chartered bank headquartered in Lincoln, Nebraska. Also named as Defendants are
a WGB branch manager, WGB’s Dispute Processing Center (“DPC”) in Columbus,
Ohio, and two DPC employees.

      The first transaction occurred on February 7, 2020, and was in the amount of
$131.26. On March 16, 2020, WGB notified Plaintiff that the merchant had issued
him a full credit, and because WGB’s DPC had previously credited his account for
$13.48 as a result of this transaction, his account would now be debited for $13.48
and the dispute case would be closed. Plaintiff denies that Walmart.com refunded
the $13.48.

       The second transaction occurred on February 14, 2020, and was in the amount
of $45.34. On March 4, 2020, WGB notified Plaintiff that the merchant had issued
a credit of $5.27, and inquired whether he wished to dispute the balance of $40.07.
   8:20-cv-00138-RGK-PRSE Doc # 6 Filed: 05/29/20 Page 2 of 4 - Page ID # 28




In a follow-up letter on March 16, 2020, WGB requested a description of the exact
amount in dispute and indicated its investigation would be completed if no response
was received within 7 days. Plaintiff denies that Walmart.com credited him with
$5.27, and apparently disputes the full amount of the charge.

                II. LEGAL STANDARDS ON INITIAL REVIEW

       The court must dismiss a complaint or any portion of it that states a frivolous
or malicious claim, that fails to state a claim upon which relief may be granted, or
that seeks monetary relief from a defendant who is immune from such relief. 28
U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Id., at 849 (internal quotation marks and citations omitted).

                          III. DISCUSSION OF CLAIMS

       As part of its initial review, this court has an independent obligation to
determine whether subject matter jurisdiction exists. See Sac & Fox Tribe of the
Mississippi in Iowa, Election Bd. v. Bureau of Indian Affairs, 439 F.3d 832, 836 (8th
Cir. 2006); Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks
subject matter jurisdiction, the court must dismiss the action.”).

                                           2
   8:20-cv-00138-RGK-PRSE Doc # 6 Filed: 05/29/20 Page 3 of 4 - Page ID # 29




       Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life
Ins. Co. of Am., 511 U.S. 375, 377 (1994). Original jurisdiction of the federal district
courts over civil actions is generally set forth in 28 U.S.C. §§ 1331 and 1332.

      Subject-matter jurisdiction under 28 U.S.C. § 1331, commonly referred to as
“federal question” jurisdiction, is proper when a plaintiff asserts a claim arising
under a federal statute, the Constitution, or treaties of the United States. McLain v.
Andersen Corp., 567 F.3d 956, 963 (8th Cir. 2009).

       Subject-matter jurisdiction under 28 U.S.C. § 1332, commonly referred to as
“diversity of citizenship” jurisdiction, is proper when “the citizenship of each
plaintiff is different from the citizenship of each defendant.” Ryan v. Schneider Natl.
Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001). The necessary diversity of
citizenship can be between “citizens of different States” or between “citizens of a
State and citizens or subjects of a foreign state.” 28 U.S.C. § 1332(a)(1)-(2). In
addition, the amount in controversy in an action brought under “diversity of
citizenship” jurisdiction must be greater than $ 75,000.00. 28 U.S.C. § 1332(a).

       The allegations of Plaintiff’s Complaint do not present a “federal question,”
nor does Plaintiff allege that he is a citizen of a different state than each Defendant.
Although Plaintiff requests damages of $500,000.00 from each Defendant “for
retaliation and no probable cause to make such transactions/refusal of such
transactions,” the actual amount in controversy is only $58.82.1 Thus, it appears
subject matter jurisdiction is lacking.

        However, on the court’s own motion, Plaintiff will be given 30 days in which
to file an amended complaint that sets forth the basis for the court’s jurisdiction. If


      1
        A complaint that alleges the jurisdictional amount in good faith will suffice
to confer jurisdiction, but the complaint will be dismissed if it appears to a legal
certainty that the claim is really for less than the jurisdictional amount. Federated
Mut. Ins. Co. v. Moody Station & Grocery, 821 F.3d 973, 977 (8th Cir. 2016)
(quoting Scottsdale Ins. Co. v. Universal Crop Prot. Alliance, LLC, 620 F.3d 926,
931 (8th Cir. 2010)).

                                           3
   8:20-cv-00138-RGK-PRSE Doc # 6 Filed: 05/29/20 Page 4 of 4 - Page ID # 30




an amended complaint is filed within 30 days, the court will conduct another initial
review. Otherwise this action will be dismissed without further notice.

       IT IS THEREFORE ORDERED:

       1. On the court’s own motion, Plaintiff will have 30 days from the date of this
Memorandum and Order to file an amended complaint that sets forth the basis for
this court’s subject matter jurisdiction. Failure to do so will result in dismissal of this
matter without further notice.

      2. The clerk’s office is directed to set a pro se case management deadline in
this matter: June 29, 2020—Deadline for Plaintiff to file amended complaint.

       Dated this 29th day of May, 2020.

                                                 BY THE COURT:


                                                 Richard G. Kopf
                                                 Senior United States District Judge




                                            4
